In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3912 
KENNY A. JONES, Sr., 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF ELKHART, INDIANA, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
          No. 2:10‐cv‐00402 — Theresa L. Springmann, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 17, 2013 — DECIDED DECEMBER 12, 2013  
                   ____________________ 

     Before WILLIAMS, SYKES, and TINDER, Circuit Judges. 
    TINDER, Circuit Judge. Plaintiff‐Appellant Kenny A. Jones, 
Sr.,  alleges  that  Defendants‐Appellees  violated  his  rights 
under the Fourth Amendment and Fourteenth Amendment. 
From  the  first,  however,  counsel  for  Jones  stated  his  claims 
broadly and vaguely. He listed a series of irrelevant facts un‐
tethered to any legal claims, and asserted constitutional inju‐
ry  without  specifying  what  provisions  of  the  Constitution 
were violated and how. Defendants—the City of Elkhart, In‐
2                                                       No. 12‐3912 

diana  and  individual  officers  in  the  Elkhart  police  depart‐
ment—and  the  district court were forced  to guess at  his ar‐
guments in order to address them. Unfortunately, on appeal, 
counsel fashioned his brief in a similar manner, asking us to 
reverse  the  district  court’s  entry  of  summary  judgment  for 
Defendants. The argument sections of Jones’s brief recite le‐
gal  standards  for  the  elements  of  the  case  but  offer  us  no 
analysis on how to apply them to the facts at hand.  
    Once we reconstruct what we believe to be Jones’s argu‐
ments, as we were required to do under these circumstances, 
the completed structure shows that both of Jones’s substan‐
tive assertions hinge on one critical fact: whether the Elkhart 
police officers who stopped his car and arrested him did so 
without probable cause. Because the record supports the dis‐
trict  court’s  conclusion  that  the  officers  had  probable  cause 
and there is no evidence putting that conclusion in question, 
we  affirm  the  district  court’s  entry  of  summary  judgment 
and  dismiss  the  appeal.  We  also  find  that  the  district  court 
did not abuse its discretion with regard to the discovery or‐
ders  or  its  ruling  on  Jones’s  Fourteenth  Amendment  equal 
protection claim. 
     I.    Factual Background 

    On  October  21,  2008,  Kenny  Jones  attended  an  evening 
class  at  Ivy  Tech  Community  College  in  South  Bend,  Indi‐
ana.  He  left  class  around  7:30  p.m.  and  then  went  home, 
where  he  had  a  sandwich  and  drank  a  12‐ounce  bottle  of 
beer  (Bud  Light),  the  only  alcoholic  beverage  he  claims  he 
consumed that evening. Shortly thereafter Jones drove to his 
sister’s  house  in  Elkhart.  He  left  the  apartment  around  1:00 
a.m. and drove to a McDonald’s, where he purchased some 
food and ate in his car. Around 1:20 a.m., Jones began driv‐
No. 12‐3912                                                          3 

ing  south  on  Nappanee  Street,  going  towards  his  home  in 
South Bend. 
     At about 2:15 a.m. on October 22, Lt. Chris Snyder of the 
Elkhart  Police  Department  initiated  a  traffic  stop  of  Plain‐
tiff’s  vehicle  for  speeding.  While  traveling  northbound  on 
State  Road  19  in  Elkhart,  Snyder  observed  Jones’s  vehicle 
traveling  south  at  a  speed  above  the  posted  35  miles  per 
hour speed limit, and confirmed that Jones was traveling at 
53  miles  per  hour  with  his  moving  radar,  which  had  been 
tested  with  a  tuning  fork  and  an  internal  check  both  before 
use  and  after  the  traffic  stop.  Snyder  stated  that  he  turned 
his  car  and  followed  Jones’s  vehicle  for  a  couple  of  blocks, 
during  which  he  observed  Jones  swerving  in  his  lane.  He 
then turned on his emergency lights. 
   When  Jones  stopped  his  car  in  response  to  Lt.  Snyder’s 
emergency  lights,  Snyder  approached  the  vehicle  and  re‐
quested  Jones’s  license  and  registration.  Snyder  stated  that 
Jones had alcohol on his breath and red, watery eyes. He al‐
so observed that Jones’s speech was slow and slurred. When 
asked if he had been drinking, Jones responded that he had 
consumed one beer at 7:30 p.m.  
    Officer  Bryan  Moore  arrived  on  the  scene  to  provide 
backup. According to Snyder, Moore used Snyder’s portable 
breath  test  (PBT)  device  to  determine  Jones’s  blood  alcohol 
content (BAC). The PBT showed a BAC of 0.096%. Jones con‐
tends  that  Snyder,  not  Moore,  administered  the  PBT,  and 
that  Jones  was  never  told  of  the  reading  on  the  PBT.  Jones 
also claims that he did not see Moore until after Jones exited 
his vehicle at Snyder’s request.  
4                                                      No. 12‐3912 

    Snyder  stated  that  he  observed  that  Jones’s  balance  was 
not steady as he walked from the car to a paved area off the 
road.  Snyder  explained  and  demonstrated  a  one‐leg  stand 
for Jones, and asked if Jones had any medical problems that 
would  prevent  him  from  doing  the  test.  Jones  responded 
that he was extremely bowlegged as a result of a childhood 
accident  in  which  both  legs  were  broken.  When  Snyder 
asked if Jones’s condition would prevent him from standing 
on  one leg, Jones  answered  yes. Snyder then explained and 
demonstrated  a  different  field  sobriety  test—the  walk  and 
turn test. Jones stated that he did not have any questions re‐
garding  the  test.  When  Snyder  asked  whether  anything 
would  prevent  Jones  from  performing  the  test,  Jones  stated 
no  and  began  to  perform  the  test.  Snyder  noted  that  Jones 
could  not  keep  his  hands  at  his  sides,  that  he  swayed  back 
and forth, and that he did not touch his heel to his toe for the 
majority of steps on the two passes.  
    Snyder then read Jones the Indiana Implied Consent No‐
tice,  explaining  that  he  had  probable  cause  to  believe  that 
Jones had been operating a motor vehicle while intoxicated. 
Snyder  explained  to  Jones  that  while  Jones  had  a  choice  to 
submit to the chemical test, there would be consequences to 
refusing  to  consent  to  the  chemical  test,  including  suspen‐
sion of his license. Jones expressed confusion because he had 
already taken a breathalyzer test.  
    Jones asserts that he was not speeding because he travels 
the  road  on  a  regular  basis  and  recognizes  the  area  as  a 
speed  trap.  Although  he  also  states  that  he  makes  sure  to 
pay  close  attention  while  driving,  which  presumably  in‐
cludes  monitoring  his  speed, he  cannot  positively state  that 
his speedometer continually showed a speed of 35 miles per 
No. 12‐3912                                                           5 

hour  or  less.  Jones  also  tries  to  quibble  with  the  detail  of 
Snyder’s location prior to the traffic stop: he claims he drove 
past  Snyder,  who  was  sitting  in  a  vehicle  parked  off  to  the 
side of the road with the lights out. After Snyder and Jones 
made eye contact and Jones’s vehicle passed Snyder, Snyder 
turned on his headlight, trailed Jones’s vehicle for five to six 
seconds, and then turned on his emergency lights.  
    Whether  Jones  consented  to  the  chemical  test  is  in  dis‐
pute.  Snyder  states  that  he  placed  handcuffs  on  Jones,  but 
expressed  that  Jones  was  not  under  arrest  and  was  merely 
being  transported  to  the  station  for  the  test,  to  which  Jones 
had  consented.  Jones  claims  that  he  asked  Snyder  whether 
he  was  under  arrest,  and  that  as  he  was  asking  follow‐up 
questions about why he was being asked to ride downtown 
in  the  squad  car,  Snyder  handcuffed  Jones.  When  Snyder 
asked Jones whether he was going to take the test, Jones did 
not  answer  the  question,  but  expressed  frustration  over  the 
options being described. Snyder told Jones he was under ar‐
rest for suspicion of operating a motor vehicle while intoxi‐
cated and refusing a chemical sobriety test (“operating while 
intoxicated‐refusal”).  Moore  then  transported  Jones  to  the 
station.  Further  confusion  ensued  at  the  station,  but  those 
events are not material to the appeal here. 
   II.      History of Litigation 
         A. Claims Raised 

    Jones  sued  the  City  of  Elkhart  and  Officers  Snyder, 
Moore, and Jeff Gorball, as well as Elkhart Police Chief Dale 
Flibsen. His suit alleges that Snyder unlawfully stopped and 
seized Jones without probable cause; that Snyder and Moore 
did  not  have  probable  cause  to  search  the  vehicle  or  arrest 
Jones; that Moore and Snyder conspired to deprive Jones of 
6                                                      No. 12‐3912 

his  constitutional  rights  under  the  Fourth  and  Fourteenth 
Amendments based on  racial animus; and  that Officer  Gor‐
ball,  who  was  present  at  the  jail,  maliciously  and  without 
probable cause recorded that Jones refused the chemical test 
at the police station. As to the City of Elkhart’s liability, the 
Complaint states: 
            On  information  and  belief,  the  violation  of 
        plaintiff’s  Fourth  and  Fourteenth  Amendment 
        rights  by  the  defendants  was  consistent  with 
        an  institutionalized  practice  of  the  City  of 
        Elkhart  Police  Department,  which  was  known 
        to  and  ratified  by  defendant  City  of  Elkhart, 
        the  defendants  acted  with  deliberate  indiffer‐
        ence, having at no time taken effective action to 
        prevent Elkhart Police Personnel from continu‐
        ing to engage in such conduct, including stop‐
        ping  of  citizens  without  probable  cause  based 
        on race.  
   Based on these facts, Jones appears to raise the following 
separate claims: 
     1. A claim under 42 U.S.C. § 1983 for Fourth Amend‐
        ment violations against some combination of Snyder, 
        Moore, and Gorball alleging false arrest, excessive 
        force, and unlawful search; 
     2. A § 1983 Fourteenth Amendment equal protection 
        claim against Snyder and Moore alleging that they 
        made the traffic stop and arrest without probable 
        cause based on racial animus, and conspired in ser‐
        vice of this violation; 
No. 12‐3912                                                          7 

   3. A § 1983 claim against the City of Elkhart alleging the 
       existence of a policy or custom that, through arrests 
       without probable cause based on racial animus, in‐
       flicts constitutional injury. 

   Defendants  filed  a  motion  for  summary  judgment  that 
explicitly addressed the false arrest, excessive force, and un‐
lawful search Fourth Amendment claims as well as the con‐
spiracy  claim.  The  summary  judgment  motion  also  argued 
that  the  Monell  claim  should  fail  because  Jones  suffered  no 
constitutional injury.  
       B. The Discovery Disputes 

    Jones  claims  that  he  was  unable  to  resolve  several  dis‐
covery issues with Defendants. In pursuit of his theory that 
the traffic stop was racially motivated, Jones sought produc‐
tion  of  police  reports  on  warrantless  arrests  and  records  of 
traffic stops. Specifically, he asked to inspect approximately 
eleven  years  of  records  of  arrests  and  traffic  stops  made  by 
the Elkhart Police Department, encompassing 59,092  arrests 
and  120,862  citations.  Defendants  produced  an  electronic 
version of data from 2005—including a spreadsheet detailing 
the age, sex, race, and address of the arrestee, and the nature 
and  date  of  the  arrest—but  Jones  claims  this  data  was  in‐
complete  because  it  did  not  include  probable  cause  affida‐
vits, and because Jones had requested to inspect the physical 
documents. Furthermore, Jones claims that Defendants con‐
tinually  evaded  his  questions  about  the  existence  of  the 
physical documents, until suddenly presenting him with the 
offer to copy all of the physical documents for a prepayment 
of $17,955 for the copying expenses.  
8                                                       No. 12‐3912 

    Defendants  claim  that  they  were  limited  in  the  infor‐
mation  they  could  provide  to  Jones  because  of  federal  and 
state laws about the confidentiality of the databases in ques‐
tion. Civilians are barred from accessing the databases Jones 
requested  to  use:  the  Indiana  Data  and  Communications 
System  (“IDACS”)  and  the  federal  National  Crime  Infor‐
mation  Center  (“NCIC”).  Defendants  also  argue  that  Jones 
requested an unreasonable volume of data, and that he had 
refused  Defendants’  proposed,  reasonable  methods  of  nar‐
rowing  the  scope  of  his  discovery  request.  When  Jones  had 
refused to narrow the scope of his requested data at all, De‐
fendants claim they offered to produce physical copies of the 
documents for the reasonable fee of 10 cents a page.  
    The  magistrate  judge  denied  Plaintiff’s  motion  for  order 
compelling  discovery,  and  granted  Defendants’  motion  to 
quash  the  subpoena.  The  district  court  also  ruled  against 
Plaintiff’s  motion  to  reconsider  the  magistrate’s  order.  The 
district court’s opinion on this matter included lengthy find‐
ings affirming Defendants’ position that they were prohibit‐
ed by state and federal law from allowing Jones access to the 
IDACS  and  NCIC  databases,  and  that  Defendants  had  pro‐
posed  reasonable  and  various  methods  of  narrowing  down 
Jones’s request, including a sample CD including more than 
7,000  pages  of  printouts  and  spreadsheets  summarizing  in‐
formation from the electronic reports. 
       C. Summary Judgment 

    In  its  order  ruling  on  the  motion  to  reconsider,  the  dis‐
trict court also ordered Jones to answer Defendants’ motion 
for  summary  judgment.  Jones  filed  a  statement  of  genuine 
issues  of  material  fact,  which  set  out  the  legal  claims  that 
Jones intended to pursue. Those issues included: 
No. 12‐3912                                                     9 

   1. Whether Snyder and Moore wrongfully stopped, de‐
      tained, searched, falsely arrested and imprisoned 
      Plaintiff to meet patrol division shift minimums for 
      completed traffic citations pursuant to a wide spread 
      practice that although not authorized by written law 
      or express City of Elkhart Policy, was so permanent 
      and well settled at the time as to constitute a custom 
      or usage with the force of law, caus[ing] them to vio‐
      late Plaintiff’s Equal Protection Rights and rights un‐
      der the Fourth and Fourteenth Amendments to the 
      United States Constitution. 
   2. Whether probable cause existed for the wrongful 
      stop, detention, search, false arrest and false impris‐
      onment of Jones on October 22, 2008, for speeding, 
      OWI [Operating While Intoxicated] refusal and OWI 
      endangerment. 
   3. Whether Defendants Snyder and Moore conspired 
      and agreed under color of state law to violate Plain‐
      tiff’s rights under the Constitution of the United 
      States and under state law. 
   4. Whether [a] heel to toe sobriety test constitutes delib‐
      erate indifference to Plaintiff’s physical limitations 
      and denial of due process under the Fourteenth 
      Amendment to the United States Constitution. 
   5. Whether Jones refused to take [the] chemical test pur‐
      suant to the Indiana law for implied consent to test 
      for intoxication. 
10                                                      No. 12‐3912 

      6. Whether Snyder violated City of Elkhart Police De‐
             partment policy by not activating his in‐car camera at 
             scene. 
      7. Whether Snyder, Moore and Gorball acting under 
             color of state law, violated department policy regard‐
             ing bias‐based profiling/discriminatory practices and 
             Plaintiff’s Equal Protection Rights under the United 
             States Constitution 

   (Pl.’s  Statement  of  Genuine  Issues  of  Material  Facts  in 
Opp’n to Defs.’ Mot. for Summ. J., 1, 4, 16, 20, 25, 31, 34, ECF 
No. 65.) 
    The  district  court  granted  Defendants’  motion  for  sum‐
mary  judgment  on  all  counts.  Jones  has  appealed  the  sum‐
mary judgment ruling partially, arguing to this court that (1) 
the  district  court  abused  its  discretion  in  quashing  Jones’s 
subpoena;  (2)  the  district  court  abused  its  discretion  by 
granting summary judgment sua sponte on Jones’s equal pro‐
tection claim; (3) there exist genuine issues of material fact as 
to whether the Elkhart police department has policies or cus‐
toms that cause constitutional deprivation; and (4) a genuine 
issue  of  material  fact  exists  as  to  whether  Snyder  “acted  in 
good faith” in falsely arresting Jones.  
      III.      Analysis 

    We  review  the  grant  of  summary  judgment  de  novo, 
drawing all reasonable inferences in favor of Jones. Matthews 
v. City of E. St. Louis, 675 F.3d 703, 706 (7th Cir. 2012). How‐
ever,  Jones  “may  not  simply  rest  upon  the  pleadings  but 
must  instead  submit  evidentiary  materials  that  ‘set  forth 
specific  facts  showing  there  is  a  genuine  issue  for  trial.’” 
No. 12‐3912                                                           11 

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (quot‐
ing Fed. R. Civ. P. 56(e)). The evidence Jones presents must 
be  “evidence  on  which  a  reasonable  jury  could  rely.”  Good‐
man v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). 
In  submitting  these  evidentiary  materials,  Jones  “must  do 
more  than  simply  show  that  there  is  some  metaphysical 
doubt  as  to  the  material  facts.”  Siegel,  612  F.3d  at  937.  He 
must “present definite, competent evidence in rebuttal.” Par‐
ent  v.  Home  Depot  U.S.A.,  Inc.,  694  F.3d  919,  922  (7th  Cir. 
2012)  (citing  Butts  v.  Aurora  Health  Care,  Inc.,  387  F.3d  921, 
924 (7th Cir. 2004)).  
    We  begin  our  analysis  by  clearing  the  brush  as  to  what 
matters  have  been  appealed  for our  review.  It  is  clear  to  us 
that Jones  did  not appeal  items 3, 4,  5, 6 and 7 in his list of 
self‐styled genuine issues of material fact; accordingly, those 
arguments are waived. See, e.g., Wachovia Secs., LLC v. Banco 
Panamericano, 674 F.3d 743, 758 (7th Cir. 2012) (holding that 
an issue not raised in the opening appellate brief is waived). 
The  discovery  issues  and  the  district  court’s  allegedly  sua 
sponte  judgment  on  the  equal  protection  claim  are  discrete 
and  easy  to  isolate.  The  claim  that  Snyder  did  not  “act  in 
good  faith”  in  arresting  Jones  appears  to  be  asserting  that 
Snyder did not have probable cause in stopping or arresting 
Jones—an appeal of Genuine Issue Number 2.  
    But  slightly  more  perplexing  is  Jones’s  § 1983  claim 
against  the  City  of  Elkhart.  After  juggling  theories  for  both 
alleged  Fourth  Amendment  and  Fourteenth  Amendment 
constitutional  violations  in  the  district  court,  Plaintiff  states 
outright  in  his  appellate  brief  that  “[i]n  this  case  the  action 
alleged  to  be  unconstitutional  is,  [sic]  the  stop,  seizure, 
search and false arrest of Jones in bad faith without probable 
12                                                      No. 12‐3912 

cause  in  violation  of  the  Fourth  Amendment.”  As  the  brief 
omits any mention of racial profiling or injury to rights gov‐
erned by the Equal Protection Clause, we find that Jones has 
waived the racial profiling claim. Id.  
     The  two  substantive  issues  before  us,  then,  are  1)  the 
claim that Snyder lacked probable cause in stopping and ar‐
resting Jones, and 2) the claim that the City of Elkhart is lia‐
ble for constitutional injuries resulting from the stop and ar‐
rest of Jones without probable cause. Because on the first is‐
sue  we  find  that  the  record  leaves  no  doubt  that  there  was 
probable  cause  for  the  traffic  stop  and  the  arrest,  we  may 
dispose of the second issue as well. It is well established that 
if  the  plaintiff  suffered  no  violation  of  his  constitutional 
rights, the City cannot be liable under § 1983. See Sallenger v. 
City of Springfield, 630 F.3d 499, 505 (7th Cir. 2010). As lack of 
probable cause is the only articulated constitutional violation 
on appeal, once that violation is defeated, the City cannot be 
held liable. And, naturally, once we find that the officers had 
probable cause, they cannot be held liable in their individual 
or official capacities either.  
     After analyzing the probable cause issue, we discuss the 
two ancillary issues: the claim that the district court abused 
its  discretion  in  issuing  its  discovery  orders,  and  the  asser‐
tion that the court improperly ruled sua sponte on the equal 
protection claim. 
         A. Probable Cause  

    We should first address Jones’s assertion that the false ar‐
rest claim that he appeals here is a “common law false arrest 
claim,” not a § 1983 false arrest claim. In raising a new state 
law claim grounded in no aspect of the pleadings or the trial 
No. 12‐3912                                                          13 

court  briefings,  Jones seems  to  be  attempting  to  circumvent 
the district court’s finding of qualified immunity for the po‐
lice officers. It is a curious and unsuccessful workaround, as 
we need not even reach the (unappealed) qualified immuni‐
ty finding to defeat Jones’s probable cause argument. In any 
case, as Indiana requires no different a showing of probable 
cause than does the federal claim—and as probable cause is 
an absolute defense to false arrest claims in both the § 1983 
context, Abbott v. Sangamon County, Ill., 705 F.3d 706, 713–14 
(7th  Cir.  2013),  and  the  Indiana  state  context,  Beauchamp  v. 
City of Noblesville, Ind., 320 F.3d 733, 746 (7th Cir. 2003)—we 
proceed with a traditional probable cause analysis. 
    The Fourth Amendment prohibits unreasonable searches 
and seizures. However, the existence of probable cause ren‐
ders both traffic stops and resulting warrantless arrests per‐
missible.  “Probable  cause  exists  if  at  the  time  of  the  arrest, 
the  facts  and  circumstances  within  the  officer’s  knowledge 
are sufficient to warrant a prudent person, or one of reason‐
able  caution,  in  believing,  in  the  circumstances  shown,  that 
the  suspect  has  committed,  is  committing,  or  is  about  to 
commit  an  offense.”  Thayer  v.  Chiczewski,  705  F.3d  237,  246 
(7th Cir. 2012) (internal quotation marks and citations omit‐
ted). “Probable cause … ‘is a fluid concept that relies on the 
common‐sense judgment of the officers based on the totality 
of the circumstances.’” Id. (quoting United States v. Reed, 443 
F.3d  600,  603  (7th  Cir.  2006)).  We  objectively  “step  into  the 
shoes  of  a  reasonable  person  in  the  position  of  the  officer,” 
and  consider  the  facts  known  to  the  officer  at  the  time.  Id. 
(internal  quotation  marks  and  citation  omitted).  We  do  not 
consider the subjective motivations of the officer. Id. 
14                                                       No. 12‐3912 

    In the case of Jones, there existed probable cause both for 
the traffic stop and the arrest. “When a police officer reason‐
ably believes that a driver has committed a minor traffic of‐
fense,  probable  cause  supports  the  stop.”  United  States  v. 
Garcia‐Garcia,  633  F.3d  608,  612  (7th  Cir.  2011)  (citations 
omitted).  Officer  Snyder  had  probable  cause  for  the  initial 
traffic  stop  based  on  the  reading  given  by  his  radar  gun—
which  indicated  that  Jones  was  traveling  well  above  the 
posted  speed  limit  in  the  area,  in  violation  of  local  traffic 
rules—as well as the fact that Jones was swerving in his lane. 
Moreover,  Snyder  states  in  an  affidavit  that  the  radar  gun 
was tested and checked before and after the traffic stop, with 
no malfunctions detected. 
    Jones presents us with no evidence to rebut this showing 
of probable cause. In his statement of facts, he denies that he 
was  speeding  because  he  was  always  careful  to  obey  the 
speed  limit  when  driving  on  that  stretch  of  road—but  this 
assertion,  on  its  own,  does  nothing  to  rebut  the  fact  that 
Snyder  reasonably  believed  Jones  was  speeding,  or  to  put 
into  question the accuracy  of  the radar gun. United States v. 
Muriel, 418 F.3d 720, 724 (7th Cir. 2005) (“[W]e need only in‐
quire whether the officer had probable cause to believe that 
a traffic violation occurred, not whether [the driver] actually 
was  tailgating”)  (internal  citation  omitted);  United  States  v. 
Cashman,  216  F.3d  582,  586–87  (7th  Cir.  2000)  (officers’  esti‐
mate  of  the  fact  undergirding  a  violation  need  not  be  “per‐
fectly accurate”; it need only be reasonable for the officer to 
believe  a  violation  had  occurred).  Even  Jones’s  quibbles 
about the location of the squad car fails to rebut the fact that 
Snyder possessed an objectively reasonable belief that Jones 
was speeding, based on the reading from his radar gun and 
his  observation  of  Jones’s  car.  As  we  stated  above,  we  re‐
No. 12‐3912                                                         15 

quire from Jones “definite, competent evidence in rebuttal,” 
Parent, 694 F.3d at 922, “evidence on which a reasonable jury 
could rely,” Goodman, 621 F.3d at 654. Jones has not present‐
ed  us  with  any  evidence  of  this  nature  here.  As  there  is  no 
documentary  evidence  rebutting  the  assertion  that  Snyder 
had  probable  cause,  the  traffic  stop  did  not  violate  Jones’s 
Fourth Amendment rights. 
    Once  Officer  Snyder  had  probable  cause  to  conduct  the 
traffic stop of Jones for speeding, he could arrest Jones with‐
out  violating  his  Fourth  Amendment  rights.  See  Atwater  v. 
City  of  Lago  Vista, 532  U.S.  318,  354 (2001);  United  States  v. 
Childs,  277  F.3d  947,  953 (7th  Cir.  2002)  (“A  person  arrested 
for an offense punishable only by a fine typically is given a 
citation  (a  ‘ticket’)  and  released,  but  Atwater  holds  that  the 
Constitution allows the police to place the person in custody 
and  take  him  to  be  booked.“).  Thus,  we  need  not  address 
whether Officers Snyder and Moore also had probable cause 
to arrest Jones for OWI‐refusal or OWI‐endangerment.  
    However,  we  note  that  the  facts  in  the  record  clearly 
show  that  these  officers  had  a  reasonable  basis  to  conclude 
that  Jones  was  intoxicated,  and  thus  had  probable  cause  to 
arrest  Jones  for  OWI‐endangerment.  See,  e.g.,  Qian  v.  Kautz, 
168  F.3d  949,  953–54  (7th  Cir.  1999)  (police  reasonably  sur‐
mised  that  a  driver  who  had  difficulty  walking,  was 
hunched  over,  and  whose  speech  seemed  slurred  had  been 
operating  vehicle  while  intoxicated);  cf.  Gutierrez  v.  Kermon, 
722 F.3d 1003, 1011–12 (7th Cir. 2013) (applying Indiana law 
and noting “common indicia of intoxication” including “wa‐
tery or bloodshot eyes,” “the odor of alcohol on the breath,” 
“unsteady  balance,”  and  “failure  of  field  sobriety  tests”). 
Again,  none  of  Jones’s  arguments  on  this  point  rebuts  this 
16                                                        No. 12‐3912 

showing  of  probable  cause.  A  quibble  over  the  identity  of 
the officer administering the PBT does not put in dispute the 
administration of the test, or the results of the test that indi‐
cated Jones’s BAC was 0.096%. The assertion that Jones con‐
sumed  one  bottle  of  beer  that  evening  does  not  put  into 
question the  fact that  Jones consumed alcohol that evening. 
While  there  might  be  a  question  of  fact  about  whether  one 
light  beer  would  cause  an  accurate  registration  of  0.096% 
hours  later  (though  Jones  produced  no  facts  of  a  scientific 
nature to raise that question), there is not a disputed fact that 
the machine did register that BAC for Jones. That test result 
was  sufficient  to  support  probable  cause  for  OWI‐
endangerment.  
    As for the OWI‐refusal charge, in the proceedings below 
Jones submitted that he was not given adequate opportunity 
to submit to the chemical test. But we agree with the district 
court’s  analysis  that  despite  Jones’s  subjective  confusion 
over why the police were taking him into custody, the police 
officers  reasonably  understood  Jones’s  response  to  indicate 
refusal  of  the  chemical  test.  As  Jones  presents  no  evidence 
suggesting  that  the  officers’  understanding  that  he  refused 
the chemical test was unreasonable, we find that the officers 
had probable cause to arrest Jones for OWI‐refusal.  
     Because the officers had probable cause for both the traf‐
fic  stop  and  the  arrest,  the  false  arrest  claim  is  barred, 
whether  it  is  a  §  1983  claim  or  a  state  law  claim.  There  is 
therefore  no  remaining  claim  holding  the  officers  liable  in 
their  official  or  individual  capacities.  Furthermore,  as  Jones 
is unable to identify a constitutional injury, the § 1983 claim 
against  the  City  is  also  defeated.  We  conclude  that  the  dis‐
No. 12‐3912                                                           17 

trict  court  correctly  granted  summary  judgment  on  both 
claims.  
         B. Discovery Matters 

    Jones  claims  that  the  magistrate  judge  and  district  court 
abused their discretion in quashing Plaintiff’s subpoena for a 
large volume of arrest records and traffic citations. However, 
magistrate and district courts enjoy extremely broad discre‐
tion in controlling discovery. A district court may only over‐
turn a magistrate’s decision if the decision is “clearly errone‐
ous or is contrary to  law.” Fed. R. Civ. P. 72(a). In turn, we 
may  only  review  a  district  court’s  discovery  rulings  for 
abuse  of  discretion.  Scott  v.  Chuhak  &  Tescon,  P.C.,  725  F.3d 
772, 784 (7th Cir. 2013) (citing Gile v. United Airlines, Inc., 95 
F.3d  492,  495  (7th  Cir.  1996)).  The  district  court  does  not 
abuse its discretion “unless one or more of the following cir‐
cumstances  is  present:  (1)  the  record  contains  no  evidence 
upon  which  the  court  could  have  rationally  based  its  deci‐
sion; (2) the decision is based on an erroneous conclusion of 
law;  (3)  the  decision  is  based  on  clearly  erroneous  factual 
findings;  or  (4)  the  decision  clearly  appears  arbitrary.”  Id. 
(citing  Vallone  v.  CNA  Fin.  Corp.,  375  F.3d  623,  629  (7th  Cir. 
2004)).  Furthermore,  “we  will  not  reverse  a  district  courtʹs 
decision  concerning  discovery  absent  a  clear  showing  that 
the  denial  of  discovery  resulted  in  actual  and  substantial 
prejudice.”  Id.  (internal  quotation  marks  and  citation  omit‐
ted).  
   None of the circumstances are present here. Jones’s brief 
presents no argument that the record before the district court 
lacked  evidence  upon  which  the  court  could  have  based  its 
decision; that the district court’s decisions were based on an 
erroneous  conclusion  of  law  or  factual  findings;  or  that  the 
18                                                       No. 12‐3912 

decisions  were  clearly  arbitrary.  His  only  evidence  is  to 
simply  state  that  he  was  “prejudiced  by  Magistrate’s  abuse 
of discretion.” We have held that a mere demonstration that 
the  production  of  discovery  items  would  be  helpful  is  not 
sufficient  to  reverse  a  discovery  order  as  prejudicial.  Scott, 
725 F.3d at 784. “Without any references to legal authorities 
or  any  statement  that  generously  could  be  considered  legal 
argumentation,”  Jones  “has  given  us  no  reason  to  reverse.” 
Id.  
         C. Sua Sponte Ruling on Equal Protection Claim 

   Jones asserts that the district court ruled sua sponte on the 
equal protection claim. Because Defendants did not brief the 
equal protection argument in their summary judgment brief, 
Jones argues, the district court’s grant of summary judgment 
on the issue constitutes impermissible sua sponte conduct.  
    This  assertion  inadvertently  bolsters  our  earlier  com‐
plaint about the style and substance of Jones’s briefs. It is not 
difficult  to  see  why  Defendants  had  difficulty  grappling 
with  the  legal  claims  in  play  in  this  case.  The  complaint  is 
drafted in broad, generalized strokes. It is true that the most 
generous possible reading of the complaint would yield the 
conclusion  Jones’s  complaint  does  make  a  conclusory  sug‐
gestion of an equal protection claim, and with the benefit of 
hindsight  we  are  able  to  make  out  the  pieces  of  the  com‐
plaint that would support such a claim. But it is by no means 
a clearly presented argument to which Defendants failed to 
respond, either out of irresponsible lawyering or some tacti‐
cal decision to conceal the equal protection claim.  
    Our  decision  is  made  easier,  however,  because  the  dis‐
trict  court  noted  Defendants’  omission  when  ruling  on 
No. 12‐3912                                                           19 

Jones’s  motion  to  reconsider  the  magistrate’s  denial  of  his 
motion to compel discovery, which ruling was made before 
Jones  had  filed  his  response  to  the  summary  judgment 
briefs. Defendants  had  an  adequate  opportunity  to  respond 
to  this  new  argument.  That  is,  this  was  by no  means  a  true 
sua  sponte  decision  in  which  the  judge  “decide[s]  [a]  suit[] 
without warning on the basis of considerations the litigants 
were  not  contesting.”  Pactiv  Corp.  v.  Rupert,  724  F.3d  999, 
1001  (7th  Cir.  2013).  Indeed,  Plaintiff  raised  the  issue  in  his 
briefing on the motion to compel. The court took note of this 
dispute,  observed  that  the  equal  protection  claim 
“hinge[s] …   in  part,  on  the  fact  that  his  traffic  stop and  ar‐
rest  occurred  without  any  probable  cause,”  and  ordered 
Jones  to  answer the summary judgment motion, which had 
been filed by the Defendants prior to the motion to compel. 
Plaintiff  and  Defendants  both  briefed  the  equal  protection 
issue, in the opposition brief and the reply brief in support of 
the  summary  judgment  motion,  respectively.  Accordingly, 
we  do  not  find  evidence  of  any  impropriety  on  the  part  of 
the  district  court.  The  court  provided  the  litigants  with  no‐
tice of the issue and an opportunity to brief it; that is all that 
the  Federal  Rules  require  it  to  do  in  granting  summary 
judgment  for  an  issue  not  raised  by  the  initial  summary 
judgment brief. Id. (quoting Rule 56(f)).  
        IV.     Conclusion 
   For the foregoing reasons, we AFFIRM  the district court’s 
grant of summary judgment for the Defendants.